                         Case 18-10512-CSS              Doc 612       Filed 01/04/19        Page 1 of 1



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                      )     Chapter 11
         In re:                                                       )
                                                                      )     Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                    )
                                                                      )     Jointly Administered
                                             Debtors.                 )
                                                                      )

                          NOTICE OF RESCHEDULED AND CANCELLED HEARING

                          PLEASE TAKE NOTICE that, at the direction of the Court, all matters

         previously scheduled to be heard on January 14, 2019 at 1:00 p.m. (ET) will now be heard on

         February 6, 2019 at 10:00 a.m. (ET).

                          PLEASE TAKE FURTHER NOTICE that, at the direction of the Court, the

         hearing previously scheduled for February 12, 2019 at 10:00 a.m. (ET) has now been cancelled.

         Dated: January 4, 2019                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                     /s/ Michael R. Nestor
                                                     James L. Patton, Jr. (No. 2202)
                                                     Robert S. Brady (No. 2847)
                                                     Michael R. Nestor (No. 3526)
                                                     Joseph M. Barry (No. 4421)
                                                     Ryan M. Bartley (No. 4985)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253

                                                     Counsel to the Debtors and Debtors in Possession




         1
            The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 350
         Fifth Avenue, c/o Goldin Associates, LLC, New York, NY 10118.
01:23727288.2
